Order entered December 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-09-01068-CV

            DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                                V.

                                   BILL GURLEY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 06-03299

                                            ORDER
       A review of the clerk’s record shows that the Dallas County District Clerk could not

locate several items critical to determining our jurisdiction. Specifically, appellants’ request for

findings of fact and conclusions of law, motion for new trial, and notice of appeal cannot be

located. Also, the trial court’s findings of fact and conclusions of law cannot be located.

       Accordingly, pursuant to Texas Rule of Appellate Procedure 34.5(e), we ORDER the

trial court to conduct a hearing and make findings of fact regarding:

       1.      whether, after a further search, file-stamped copies of appellants’ request for

findings of fact and conclusions of law, motion for new trial, notice of appeal, and the trial

court’s findings of fact and conclusions of law can be located;
          2.     if the above-listed documents cannot be located, whether the parties can agree on

substituted file-stamped copies of appellants’ request for findings of fact and conclusions of law,

motion for new trial, notice of appeal, and the trial court’s findings of fact and conclusions of

law; and

          3.     if the parties cannot agree, the trial court shall determine what constitutes an

accurate copy of the missing items and order them to be included in a supplemental clerk’s

record.

See TEX. R. APP. P. 34.5(e).

          We ORDER the trial court to transmit a supplemental clerk’s record containing its

written findings, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

          We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge, 134th Judicial District Court, Felicia Pitre, Dallas County District

Clerk, and counsel for all parties.

          We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated thirty days from the date of this order or when the supplemental clerk’s record

containing the trial court’s findings is received, whichever occurs sooner.



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE